DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on November 15, 2019 for application number 16/684,881. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 and  06/12/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 and 7 is rejected under 35 U.S.C. 101 because the claims recite “a semantic triple-based knowledge extension system”, however claims 1 and 7 limitations do not include any physical structure to perform the steps 
Claims 1-3 and 7-9 lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. 




Claims 1, 4, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of generating and obtaining questions based on user data and semantic data. The limitations of a data updater configured to update existing semantic triple data; a question generating module configured to generate a question by utilizing and combining entity synonyms and attribute synonyms; and a semantic triple conversion module configured to convert a 
For example, the limitations directed toward updating, generating, deriving, determining, and converting are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (generating a question and converting an answer, for instance), or even with the aid of pen and paper. The limitations as recited, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, the claim is directed toward an abstract idea. The limitations updating triple data, generating questions, converting and deriving an answer, and generating answers are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Further, the claim recitations of obtaining steps. Obtaining questions is 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining data, is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 4, and 7 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract 

Claims 2-3, 5-6, and 8-9 are dependent on claim 1, claim 4, and claim 7 and includes all the limitations of claim 1. Therefore, claims 2-3, 5-6, and 8-9 recites the same abstract idea of generating and obtaining questions based on user data and semantic data. The limitations associated with generating and determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations related to obtaining data are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is natural language searches. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations elements "…a data updater configured to update…"; "…a question generating module configured to generate…"; “…an actual question obtaining unit configured to obtain…”; “…a semantic triple extractor configured to obtain…”; “…a semantic triple conversion module configured to convert…”  has been interpreted under 35 U.S.C. 112(f), because it uses non-structural term “updater”, coupled with functional language “configured to”, non-structural term “module”  coupled with functional language “configured to”, non-structural term “unit”, coupled with functional language “configured to”, non-structural term “extractor”  coupled with functional language “configured to”, non-structural term “module”, coupled with functional language “configured to”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Therefore the units are software which is indefinite.

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation:
Independent claim 1 limitations: "…a data updater configured to update…"; "…a question generating module configured to generate…"; “…an actual question obtaining unit configured to obtain…”; “…a semantic triple extractor configured to obtain…”; “…a semantic triple conversion module configured to convert…” ; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "unit”, “updater”, “module”, “extractor” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  


Claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
1) "…a data updater configured to update…";   has no corresponding structure to implement in written description “creating unit” described in the specification in paragraph [0054],
“…the data updater 310 may perform data update periodically or according to a user request…” Therefore the updater is software which is indefinite.

2) "…a question generating module configured to generate…"; has no corresponding structure to implement in written description “mapping unit” described in the specification in paragraph [0014],
“…a question generating module configured to generate a question by utilizing and combining entity synonyms and attribute synonyms…” Therefore the module is software which is indefinite.

3) “…an actual question obtaining unit configured to obtain…”;has no corresponding structure to implement in written description “receiving unit” described in the specification in paragraph [0074],
“…the actual question obtaining unit 330 may input an actual user question based on a user log to the semantic triple extractor 340…” Therefore the unit is software which is indefinite.

4) “…a semantic triple extractor configured to obtain…”; has no corresponding structure to implement in written description “changing unit” described in the specification in paragraph [0075],
“…the semantic triple extractor 340 obtains a question generated by the question generating module 320 or an actual user question as an input value and derives a unique instant answer for the generated question…” Therefore the extractor is software which is indefinite.

5) “…a semantic triple conversion module configured to convert…”has no corresponding structure to implement in written description “prompting unit” described in the specification in paragraph [0014],
“…a semantic triple conversion module configured to convert a unique instant answer, which is a correct answer, and a question into the form of a semantic triple including an entity, an attribute, and an instant answer…” Therefore the module is software which is indefinite.
Claims 2-3, do not cure deficiencies and is therefore rejected by virtue of their dependence.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daianu et al. (US 2019/0188326) (hereinafter Daianu) in view of Bakis et al. (US 2020/0042649) (hereinafter Bakis).
Regarding claim 1, Daianu teaches a system comprising: a data updater configured to update existing semantic triple data (see Fig. 2B, Fig. 3, para [0046-0047], para [0075], discloses domain-specific ontology updating existing topics , terminology, and answers based on historical user inquiries (semantic triple data)); a question generating module configured to generate a question by utilizing and combining entity synonyms and attribute synonyms (see Figs. 2A-2B, para [0050], para [0054-0056], discloses generating questions users see in self-help panel based on user’s profile data and clickstream data and combining topics (entity synonyms) and terminology (attribute synonyms)); an actual question obtaining unit configured to obtain actual user questions based on user logs (see Fig. 2A, para [0025],  para [0054-0056], discloses providing personalized self-support questions and answers to user based on user’s behavior and clickstream data (user logs)).
Daianu does not explicitly teach a semantic triple extractor configured to obtain a question generated by the question generating module or an actual user question as an input value, first select a relevant passage candidate group according to characteristics of the question and specifies a search target, search for a passage relevant to the corresponding question, and derive a unique instant answer based on a retrieved passage and question data; and a semantic triple conversion module configured to convert a unique instant answer, which is a correct answer, and a question into the form of a semantic triple including an entity, an attribute, and an instant answer.
Bakis teaches a semantic triple extractor configured to obtain a question generated by the question generating module or an actual user question as an input value (see Fig. 3, para [0044-0045], discloses deep learning process that obtains questions from domain corpus and target websites inputs to provide new dialog questions and answers), first select a relevant passage candidate group according to characteristics of the question and specifies a search target (see Figs. 3-4, para [0042], para [0048-0049], discloses deep learning component learns conversational flows and constructs new triples (relevant passage candidate group) according to extracted knowledge, such as FAQs Frequently Asked Questions and business logic and schemas), search for a passage relevant to the corresponding question (see Figs. 3-4, para [0018], para [0059-0060], discloses a set of selected triples corresponding to correct answer to a user query based on knowledge sources), and derive a unique instant answer based on a retrieved passage and question data (see Fig. 4, para [0060, 0069], disclose providing correct responses to a given query based on output qualified triples connected in a conversation knowledge graph); and a semantic triple conversion module configured to convert a unique instant answer, which is a correct answer (see Fig. 3, para [0045], para [0069], discloses providing correct response (correct answer) to a given query using different sources of information  including deep learning new concepts that are related to those already stored  in knowledge base), and a question into the form of a semantic triple including an entity, an attribute, and an instant answer (see Fig. 6, Fig. 10, para [0076], para [0112], discloses an insurance question in the form of a root node in knowledge graph including an insurance policy (entity), vehicle policy (attribute), and an insurance quote (instant answer)).
Daianu/Bakis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daianu to select relevant passage candidate group from disclosure of Bakis. The motivation to combine these arts is disclosed by Bakis as “a semantic matching model using a deep learning process is used in embodiments for word level distributed representations to improve knowledge querying” (para [0039]) and selecting relevant passage candidate group is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 4, Daianu teaches a method comprising: a data updating operation for updating existing semantic triple data (see Fig. 2B, Fig. 3, para [0046-0047], para [0075], discloses domain-specific ontology updating existing topics , terminology, and answers based on historical user inquiries (semantic triple data)); a question generating operation for generating a question by utilizing and combining entity synonyms and attribute synonyms (see Figs. 2A-2B, para [0050], para [0054-0056], discloses generating questions users see in self-help panel based on user’s profile data and clickstream data and combining topics (entity synonyms) and terminology (attribute synonyms)); an actual question obtaining operation for obtaining actual user questions based on user logs (see Fig. 2A, para [0025],  para [0054-0056], discloses providing personalized self-support questions and answers to user based on user’s behavior and clickstream data (user logs)).
Daianu does not explicitly teach a semantic triple extracting operation for obtaining a question generated by a question generating module or an actual user question as an input value, selecting a first relevant passage candidate group according to characteristics of the question and specifying a search target, searching for a passage relevant to the corresponding question, and deriving a unique instant answer based on a retrieved passage and question data; and a semantic triple conversion operation for converting a unique instant answer, which is a correct answer, and a question into the form of a semantic triple including an entity, an attribute, and an instant answer.
Bakis teaches a semantic triple extracting operation for obtaining a question generated by a question generating module or an actual user question as an input value (see Fig. 3, para [0044-0045], discloses deep learning process that obtains questions from domain corpus and target websites inputs to provide new dialog questions and answers), selecting a first relevant passage candidate group according to characteristics of the question and specifying a search target (see Figs. 3-4, para [0042], para [0048-0049], discloses deep learning component learns conversational flows and constructs new triples (relevant passage candidate group) according to extracted knowledge, such as FAQs Frequently Asked Questions and business logic and schemas), searching for a passage relevant to the corresponding question (see Figs. 3-4, para [0018], para [0059-0060], discloses a set of selected triples corresponding to correct answer to a user query based on knowledge sources), and deriving a unique instant answer based on a retrieved passage and question data (see Fig. 4, para [0060, 0069], disclose providing correct responses to a given query based on output qualified triples connected in a conversation knowledge graph); and a semantic triple conversion operation for converting a unique instant answer, which is a correct answer (see Fig. 3, para [0045], para [0069], discloses providing correct response (correct answer) to a given query using different sources of information including deep learning new concepts that are related to those already stored  in knowledge base), and a question into the form of a semantic triple including an entity, an attribute, and an instant answer (see Fig. 6, Fig. 10, para [0076], para [0112], discloses an insurance question in the form of a root node in knowledge graph including an insurance policy (entity), vehicle policy (attribute), and an insurance quote (instant answer)).
Daianu/Bakis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daianu to select relevant passage candidate group from disclosure of Bakis. The motivation to combine these arts is disclosed by Bakis as “a semantic matching model using a deep learning process is used in embodiments for word level distributed representations to improve knowledge querying” (para [0039]) and selecting relevant passage candidate group is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Daianu teaches a system comprising: a question generating module configured to generate a question by utilizing and combining entity synonyms and attribute synonyms (see Figs. 2A-2B, para [0050], para [0054-0056], discloses generating questions users see in self-help panel based on user’s profile data and clickstream data and combining topics (entity synonyms) and terminology (attribute synonyms)); a semantic triple extractor configured to derive a unique instant answer for the generated question (see Fig. 2A, para [0066], para [0074], discloses extracting self-support data sets in question and answer pairs (instant answer for generated question) analyzed in conjunction with domain-specific ontology).
Daianu does not explicitly teach a screener configured to determine a result of the semantic triple extractor and generate a unique instant answer, which is a correct answer, and a question; and a semantic triple conversion module configured to convert a unique instant answer, which is a correct answer, and a question into the form of a semantic triple including an entity, an attribute, and an instant answer.
Bakis teaches a screener configured to determine a result of the semantic triple extractor and generate a unique instant answer, which is a correct answer, and a question (see Fig. 4, para [0060], discloses a human subject matter expert (screener) to determining verification of triple candidate pair to be qualified triples truth (correct answer and question) to be connected as a conversational knowledge graph); and a semantic triple conversion module configured to convert a unique instant answer, which is a correct answer (see Fig. 3, para [0045], para [0069], discloses providing correct response (correct answer) to a given query using different sources of information  including deep learning new concepts that are related to those already stored  in knowledge base), and a question into the form of a semantic triple including an entity, an attribute, and an instant answer (see Fig. 6, Fig. 10, para [0076], para [0112], discloses an insurance question in the form of a root node in knowledge graph including an insurance policy (entity), vehicle policy (attribute), and an insurance quote (instant answer)).
Daianu/Bakis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daianu to utilize a screener from disclosure of Bakis. The motivation to combine these arts is disclosed by Bakis as “a semantic matching model using a deep learning process is used in embodiments for word level distributed representations to improve knowledge querying” (para [0039]) and utilizing a screener is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 5, and 9, Daianu/Bakis teach a system of claim 1, method of claim 4, and system of claim 7.
Daianu does not explicitly teach wherein, in entire semantic triple data, the question generating module looks up and combines entity fields and attribute fields, links an entity DB and an attribute DB by particular categories, and extends the number of questions to be generated by utilizing synonym information (see Fig. 2B,  Fig. 4, para [0047], para [0086], linking topics and terminology to personalized and relevant tags and extends questions in ‘view more’ as shown in Fig. 4 of a personalized Q&A List based on learnings extracted from respective customer).

Regarding claims 3 and 6, Daianu/Bakis teach a system of claim 1 and  method of claim 4.
Daianu does not explicitly teach a screener configured to determine a unique instant answer, which is a correct answer, wherein, when a plurality of unique instant answers obtained based on question data are the same or self-reliability is equal to or higher than a particular critical value, the screener determines the unique instant answers as a correct answer.
Bakis teaches a screener configured to determine a unique instant answer, which is a correct answer (see Fig. 4, para [0060], discloses a human subject matter expert (screener) to determining verification of triple candidate pair to be qualified triples truth (correct answer and question) to be connected as a conversational knowledge graph), wherein, when a plurality of unique instant answers obtained based on question data are the same or self-reliability is equal to or higher than a particular critical value (see Fig. 4, para [0060], discloses machine learning creating set of suggested domain specific triples, it is known to one of ordinary skill in the art that machine learning techniques involves decision threshold values), the screener determines the unique instant answers as a correct answer (see Fig. 4, para [0060], discloses human subject matter expert verifying answers as truth (correct answer)).

Regarding claim 8, Daianu/Bakis teach a system of claim 7.
Daianu does not explicitly teach wherein the semantic triple extractor comprises: a passage searching module configured to perform search target targeting by first selecting a passage candidate group having relevance according to the characteristics of a question and search for a passage related to the question; and a machine reading comprehension question and answer module configured to derive a unique instant answer based on an obtained passage and question data and derive a unique instant answer and a reliability of a corresponding answer for each of passages.
Bakis teaches a passage searching module configured to perform search target targeting by first selecting a passage candidate group having relevance according to the characteristics of a question and search for a passage related to the question (see Figs. 3-4, para [0042], para [0048-0049], discloses deep learning component learns conversational flows and constructs new triples (relevant passage candidate group) according to extracted knowledge, such as FAQs Frequently Asked Questions and business logic and schemas); and a machine reading comprehension question and answer module configured to derive a unique instant answer based on an obtained passage (see Fig. 4, para [0060, 0069], disclose providing correct responses to a given query based on output qualified triples connected in a conversation knowledge graph), and question data and derive a unique instant answer and a reliability of a corresponding answer for each of passages question (see Figs. 3-4, para [0018], para [0059-0060], discloses a set of selected triples corresponding to correct answer to a user query based on knowledge sources).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Brown et al. US Patent No. 2019/0042988.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159